SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

446
CA 10-02059
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND GORSKI, JJ.


JONATHAN D. VANNEST, PLAINTIFF-APPELLANT,

                      V                                             ORDER

SOUTH SHORE MARINA, LLC, DEFENDANT-RESPONDENT.


PORTER NORDBY HOWE LLP, SYRACUSE (ERIC C. NORDBY OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

SUGARMAN LAW FIRM, LLP, SYRACUSE (AMY M. VANDERLYKE OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Cayuga County (Thomas
G. Leone, A.J.), entered July 8, 2010 in a personal injury action.
The order granted the motion of defendant for summary judgment and
dismissed the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 29, 2011                       Patricia L. Morgan
                                                 Clerk of the Court